Name: 93/265/EEC: Commission Decision of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the Land Bremen (Federal Republic of Germany) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions and regional policy;  regions of EU Member States;  EU finance
 Date Published: 1993-05-24

 Avis juridique important|31993D026593/265/EEC: Commission Decision of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the Land Bremen (Federal Republic of Germany) (Only the German text is authentic) Official Journal L 126 , 24/05/1993 P. 0009 - 0010<{COM}>COMMISSION DECISION of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the Land Bremen (Federal Republic of Germany) (Only the German text is authentic)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1) and in particular Article 9 (9) thereof, Whereas, in accordance with Article 9 (9) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional and social conversion plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, the Community support framework shall cover in particular the priorities adopted, the forms of assistance and the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2) sets out the conditions for the preparation and implementation of Community support frameworks; Whereas by Decision 89/288/EEC (3) the Commission adopted an initial list of areas eligible under Objective 2 for the period 1989 to 1991; Whereas by Decision 90/400/EEC (4) the Commission extended that list to take account of the Decision of 17 December 1989 concerning the Rechar Community initiative (5); Whereas on 30 April 1991 the Commission decided to retain that list for 1992 and 1993; Whereas on 9 September 1991 the German Government submitted to the Commission the regional and social conversion plan referred to in Article 9 (8) of Regulation (EEC) No 2052/88 in respect of the areas eligible under Objective 2 in the Land Bremen (Federal Republic of Germany); Whereas the plan submitted by the Member State includes a description of the priorities selected and an indication of the use to be made of assistance from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Investment Bank (EIB) and the other financial instruments in implementing it; Whereas, pursuant to Article 9 (9) of Regulation (EEC) 2052/88, on 20 December 1989 the Commission adopted the Community support framework for Bremen for the period 1989 to 1991; whereas this Community support framework constitutes the second phase (1992 to 1993) of Community assistance to that Objective 2 area; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support framework in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement this framework on the basis of the estimated loan arrangements indicated in this Decision and in accordance with its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a Declaration of Intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by this Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for the areas eligible under Objective 2 in the Land Bremen (Federal Republic of Germany), covering the period 1 January 1992 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines governing the Structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) the priorities for joint action: - diversification and modernization of the industrial sector, - strengthening of the services sector, - environmental improvement measures, - common cohesion fund: joint qualification ERDF/ESF projects, - accompanying and assessment measures; (b) an outline of the forms of assistance (mainly operational programmes) to be provided; (c) an indicative financing plan specifying, at constant 1992 prices, the total cost of the priorities for joint action by the Community and the Member State (ECU 102,43 million over the whole period) and the total amount of the expected contribution from the Community budget broken down as follows: ERDF ECU 18,07 million ESF ECU 9,73 million Total for Structural Funds ECU 27,80 million. The resultant national financing required (some ECU 32,85 million from the public sector and ECU 41,78 million from the private sector) may be partially covered by Community loans from the European Investment Bank and the other lending instruments. Article 3 This Declaration of Intent is addressed to the Federal Republic of Germany. Done at Brussel, 18 December 1991. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 374, 31. 12. 1988, p. 1.(3) OJ No L 112, 25. 4. 1989, p. 19.(4) OJ No L 206, 4. 8. 1990, p. 26.(5) OJ No C 20, 27. 1. 1990, p. 3.